Conviction in District Court of Rusk County of assault to murder, punishment two years in the penitentiary.
The state's testimony makes out a clear case of assault to murder; that of appellant a case of self-defense. There are four bills of exception, three of which evidence complaint of the refusal of three special charges. The charges complained of in bills of exception Nos. 2 and 3 attempt to group facts and apply the law to them in a manner which makes them obnoxious to the rule against charges on the weight of the testimony. We conceive the charges referred to in bill of exceptions No. 1 to be entirely covered by the main charge. Bill of exceptions No. 4 was taken to the overruling of motion for new trial and in arrest *Page 335 
of judgment, and we perceive nothing in same to call for any discussion by this court.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.